Title: To James Madison from Peder Blicherolsen, 9 February 1803 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


9 February 1803, Washington. Presents the claim of several Danish subjects and citizens of Hamburg, owners of the brig Hendrick of Altona, which was captured by a French cruiser, recaptured by a U.S. warship, carried into the British island of St. Kitts, “and there adjudged to pay an astonishing salvage,” as detailed in the enclosed letter from Richard Söderström, attorney for the claimants, and in the annexed documents 1 to 9. Has been assured that “all Vessels captured and recaptured” by U.S. warships were ordered sent to the U.S. for trial. “Whence it follows, that, in addition to the odium and guilt of a proceeding equally proscribed and branded by the general law of Nations and by the private dictates of the Feelings of every honest and virtuous individual—this present case … was a manifest infraction of an existing particular law, committed by Officers of this Government.” Applies to the U.S. for restitution. Trusts that the “candor and justice” of the U.S. will cause the case to receive a prompt and favorable decision, such as would be rendered to U.S. citizens should similar abuse be committed by Danish officers.
 

   
   RC and enclosures (DNA: RG 59, NFL, Denmark, vol. 1). RC 3 pp. For surviving enclosures, see n. 1.



   
   Blicherolsen enclosed an 8 Feb. letter to him from Richard Söderström, attorney for the owners of the Hendrick (22 pp.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:610–12). Söderström gave a history of the case, listed arguments against the decisions given in the courts, and asked that Congress remunerate the owners before appeals were exhausted, in light of the “intrinsic injustice” of those decisions. He also enclosed a list of the nine documents referred to in his letter (1 p.; docketed by Wagner “15 April Recd. of the above Nos. 4. 6. 8. 9. & 1.”). None of the numbered documents is filed with the RC, but copies of the court proceedings and the Danish captain’s deposition were enclosed by JM in his report on the case (see JM to Jefferson, 22 Feb. 1803, n.). Also enclosed is Söderström’s statement (1 p.) of the total loss suffered by the owners, which came to $60,802.13, including interest. For Söderström’s earlier protest concerning the Hendrick, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:293–95.


